            Case 2:15-cv-00884-JAD-NJK Document 171
                                                167 Filed 09/23/20
                                                          02/19/20 Page 1 of 3


1    AARON D. FORD
       Attorney General
2    Frank A. Toddre II (Bar No. 11474)
       Senior Deputy Attorney General
3    Katlyn M. Brady (Bar No. 14173)
       Deputy Attorney General
4    State of Nevada
     Office of the Attorney General
5    555 E. Washington Avenue, Suite 3900
     Las Vegas, NV 89101
6    (702) 486-0661 (phone)
     (702) 486-3773 (fax)
7    katlynbrady@ag.nv.gov
     Attorneys for Defendant Renee Baker
8

9                             UNITED STATES DISTRICT COURT

10                                   DISTRICT OF NEVADA

11   Lausteveion Johnson,                              Case No. 2:15-cv-00884-JAD-NJK

12           Plaintiff,

13   vs.                                             STIPULATION TO AMEND JOINT
                                                     PRE-TRIAL ORDER ECF NO. 147
14   Northern Nevada Correctional Center, et
     al.,                                                       ECF No. 167
15
             Defendants.
16

17          Defendant, Renee Baker, by and through counsel, Aaron D. Ford, Attorney General
18   of the State of Nevada, Frank A. Toddre II, Senior Deputy Attorney General, and Katlyn
19   M. Brady, Deputy Attorney General, and Renée Cooper, Esq., Attorney for Plaintiff
20   Lausteveion Johnson, Stipulate to Amend the Joint Pretrial Order. ECF No. 147. The
21   parties agree to Stipulate to Amend the Exhibits and Witness list.
22   VII.   EXHIBITS
23          A.     Stipulated Exhibits as to Authenticity and Admissibility
24                 Administrative Regulation (AR) 810.2, effective July 18, 2019
25                 The Nevada Department of Corrections (NDOC) Commissary list
26                 Administrative Regulations 810.3, effective September 5, 2017
27                 Administrative Regulation 810.4, Religious Property Inventory
28          B.     Stipulated Exhibits as to Authenticity but Not Admissibility


30                                           Page 1 of 3
31
          Case 2:15-cv-00884-JAD-NJK Document 171
                                              167 Filed 09/23/20
                                                        02/19/20 Page 2 of 3


1                 None.
2          C.     Plaintiff’s Exhibits Subject to Objections
3                 Administrative Regulation (AR) 810.2, effective July 18, 2019
4                 The NDOC’s Commissary List
5                 Administrative Regulations 810.3, effective September 5, 2017
6                 Administrative Regulation 810.4, Religious Property Inventory
7                 Religious oils sold at the NDOC commissary
8          D.     Defendant’s Exhibits Subject to Objections
9                 1.      Administrative Regulation 810.2, effective July 18, 2019
10                2.      Any and all other exhibits that may support the statements of fact and
11   law cited herein and to rebut Plaintiff’s statements, claims, and testimony.
12                3.      Any and all other exhibits that rebut witnesses that might be called to
13   respond to claims made by either Plaintiff or any of his proposed witnesses;
14         E.     Depositions
15                1.      Depositions for the purpose of rebuttal, subject to objection.
16         Plaintiff, Lausteveion Johnson was deposed on July 21, 2017. No other depositions
17   occurred.
18         F.     Evidence in Electronic Format for Purposes of Jury Deliberations
19                None.
20   VIII. WITNESSES
21         A.     Plaintiff’s Witnesses: (As listed in Plaintiff’s initial, and first
22                supplemented disclosures)
23         Plaintiff wishes to reserve the right to call the following persons:
24                1.      Himself;
25                2.      Any witness endorsed by the Defendants.
26                3.      Any and all witness who may become known to Plaintiff for rebuttal.
27         B.     Defendant’s Witnesses:
28         Defendant wishes to reserve the right to call the following persons:


30                                            Page 2 of 3
31
              Case 2:15-cv-00884-JAD-NJK Document 171
                                                  167 Filed 09/23/20
                                                            02/19/20 Page 3 of 3


1                   1.     Plaintiff
2                   2.     Warden Dwight Neven
                           c/o Katlyn M. Brady, Esq.
3                          555 E. Washington Ave., Ste. 3900
                           Las Vegas, Nevada 89101
4

5                   3.     Reverend Richard Snyder
                           c/o Katlyn M. Brady, Esq.
6                          555 E. Washington Ave., Ste. 3900
                           Las Vegas, Nevada 89101
7

8                   4.     Associate Warden Jennifer Nash
                           c/o Katlyn M. Brady, Esq.
9                          555 E. Washington Ave., Ste. 3900
                           Las Vegas, Nevada 89101
10

11                  5.     Any witnesses that might be called to respond to claims made by either

12   Plaintiff or any of his witnesses;
13                  6.     Any and all other witnesses that have personal knowledge supporting
14   Defendant’s statements of fact or law cited herein;
15                  7.     NDOC official to verify and authenticate exhibits as necessary; and
16                  8.     All witnesses identified by Plaintiff, whether or not called to testify at
17   trial.

18            Plaintiff and Defendants reserve the right to interpose objections to the calling of

19   any named witness listed above prior to or at trial.

20   RENÉE COOPER, ESQ.                                    AARON D. FORD
                                                           Attorney General
21                                                         By: /s/ Katlyn M. Brady________________
     By: /s/ Renée Cooper___________                       Katlyn M. Brady (NV Bar No. 14173)
22   Renée Cooper, Esq.                                    Frank A. Toddre II (NV Bar No. 11474)
     725 E. Charleston Blvd.                               555 E. Washington Avenue, Ste. 3900
23   Las Vegas, NV 89104                                   Las Vegas, NV 89101
     Attorney for Plaintiff                                Attorneys for Defendant
24

25            IT IS HEREBY ORDERED this  ____day
                                   this 22nd  dayofofSeptember,
                                                      _________________,   2020.
                                                                2020, nunc pro tunc to February
26   19, 2020.
                                                          ___________________________
            The Court remains aware that the decision in this bench trial remains outstanding and is working
27
     to issue a decision in due course.                   UNITED STATES DISTRICT JUDGE
28                                                              _________________________________
                                                                U.S. District Judge Jennifer A. Dorsey

30                                                Page 3 of 3
31
